Citation Nr: 1530934	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1980 to September 1984 and from December 1990 to May 1991, to include in the Southwest Asia Theater of Operations (Saudi Arabia) during the Persian Gulf War.  The Veteran also had additional service in the Air Force Reserves until 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2012, the Veteran presented oral testimony in support of his claim at a hearing conducted at the RO by a Decision Review Officer.  In January 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the Veteran's claims file.  The case was remanded by the Board in July 2014 for additional development.  

In correspondence dated in April 2015 the Veteran's attorney requested a new hearing before a VLJ.  While it was acknowledged that the Veteran testified at a Board hearing in January 2013, it was argued that a new hearing was necessary given the recent change in representation and new evidence added to the record.  However, the Veteran has a right to one hearing before the Board and such hearing has been conducted.  The Veteran's attorney has not alleged error in the hearing  that was conducted.  Moreover, VA regulation states that a hearing will not normally be scheduled for the purpose of receiving argument by a representative.  Such argument should be submitted in written form.  See 38 C.F.R. § 20.700(b) (2014).  Therefore, the Board finds that the request for an additional hearing is denied, as the Veteran has already been provided a hearing for the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development is necessary on the claim.  

On VA examination in January 2015 the examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by the  claimed in-service injury, event or illness.  The opinion, however, was based on    the Veteran's age during his period of service from 1980 to 1984, when in fact the Veteran claims he developed obstructive sleep apnea after his return from Saudi Arabia in 1991.  Moreover, additional evidence has been submitted since that examination.  Accordingly, an addendum opinion is needed.   

Additionally, the Board notes that the Veteran's attorney requested a copy of the Veteran's claims file in April 2015 correspondence.  Review of the claims file does not indicate whether such request was fulfilled.  On remand, the AOJ should clarify whether the attorney was provided with a copy of the claims file, and if not such should be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative to clarify whether he was provided with a copy of the Veteran's claims file as requested in April 2015.  If he was not provided a copy, such should be accomplished on remand as appropriate, and the file documented to reflect such action was accomplished. 

2.  Return the claims file to the examiner who conducted the January 2015 VA sleep apnea examination, if available.  If that examiner is not available, the file should be provided to another physician to obtain the requested opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Upon review of the claims file, the examiner is asked to provide an addendum opinion as to whether it is at least  as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea arose during his Persian Gulf service from December 1990 to May 1991, or is otherwise related to such service including reported exposure to asbestos, oil fire smoke, and/or airborne debris.  The examiner should explain why or why not.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




